Citation Nr: 0616951	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-30 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial increased evaluation for service-
connected residuals of multiple varicocele surgeries with 
recurrence of varicocele and scars, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1989.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, CA.

The veteran provided testimony before a Veterans Law Judge 
via videoconferencing in May 2006; a transcript is of record.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999). Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has a history of multiple surgical procedures on 
his varicocele, and argues that his condition has 
deteriorated significantly since 2003.  

Some clinical records are in the file.  However, from his 
testimony, it would appear that additional records are 
available,  The veteran is entitled to have them considered.

Specifically the veteran argues that he is a truck driver and 
the pain in his groin makes it very difficult to drive his 
truck; that he cannot lift heavy things and it is hard for 
him to exercise.  He states that he had experienced a lot of 
problems in his personal life because of the pain and his 
marriage has been strained.  He is concerned about continuing 
to make a living for his family; he cannot play or handle his 
kids because he cannot lift them.  

At the hearing, he testified that with VA training, he was 
learning to be a dental laboratory technician rather than a 
trucker.  Tr. at 4.  However, his VR&E file is not of record.

At the hearing, it was also suggested that the 
unemployability issue should be further addressed at least 
for an extraschedular compensation increase, and/or that 
alternative Codes might be considered as well.  

The Board notes that the appellant's testicular disorder is 
evaluated as analogous, 38 C.F.R. § 4.20, to a benign 
neoplasm of the genitourinary system.  Currently, Diagnostic 
Code 7529 (Benign neoplasms of the genitourinary system) 
provides for rating as voiding dysfunction or renal 
dysfunction, whichever is predominant. See 38 C.F.R. Part 4, 
§ 4.115a, Diagnostic Code 7529. 

In turn, voiding dysfunction is evaluated as 20 percent 
disabling where the wearing of absorbent materials is 
required, which must be changed less than two times per day. 
See 38 C.F.R. Part 4, § 4.115a.  A 40 percent evaluation, the 
next higher evaluation available, is warranted where the use 
of an appliance or the wearing of absorbent materials is 
required, which must be changed two to four times per day.  A 
60 percent evaluation, the maximum available, is warranted 
where the use of an appliance or the wearing of absorbent 
materials is required, which must be changed more than four 
times per day.

Renal dysfunction is evaluated as noncompensable where there 
is albumin and casts with a history of acute nephritis or 
there is hypertension which is noncompensable under 
Diagnostic Code 7101.  A 30 percent evaluation, the next 
higher evaluation available, is warranted where there is 
albumin constant or recurring with hyaline and granular casts 
or red blood cells or where there is transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A 60 percent evaluation is warranted 
where there is constant albuminuria with some edema, or a 
definite decrease in kidney function, or hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  An 80 
percent evaluation is warranted where there is persistent 
edema and albuminuria with BUN 40 to 80 mg.%, or creatine is 
four to eight mg.%, or where there is generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent evaluation, the 
maximum evaluation available, is warranted where dialysis is 
regularly required, or where more than sedentary activity is 
precluded, or where there is markedly decreased kidney or 
other organ system function.  

In this case, the veteran has had multiple surgical 
procedures, and the possibility of separate evaluations for 
scars has not been fully addressed.

During the course of the current appeal, additional 
regulations and guidelines have been promulgated in order to 
afford the veteran all due process, and to ensure that all 
evidence is available for review.  

It appears that additional clinical information is probably 
available.

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The veteran has the right to 
submit additional evidence and 
argument on the matters the Board 
has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
If he has additional information 
with regard to care for his 
genitourinary problems, to 
include how they have impacted on 
his ability to function at home 
and at work, he should submit it; 
the RO should assist to the 
extent possible.

All up to date VA records should 
also be acquired, including 
complete VR&E files and attached 
to the claims file.

2.  The appellant should be 
scheduled for a comprehensive 
genitourinary examination by a VA 
physician, with legibly written 
(and/or typed transcript) which 
responds to all of the pertinent 
issues with regard to functional 
incapacitation to include urinary 
tract and sexual disabilities and 
scarring.  The importance of such 
a comprehensive VA examination to 
ensure adequate clinical findings 
should be emphasized to the 
appellant and he should be 
afforded an opportunity to 
cooperate with the request for 
the examination.  The Board would 
stress that although the VA has a 
duty to assist with the 
development of the evidence in 
connection with the claim, the 
duty to assist is not a one- way 
street. 38 U.S.C.A. § 5107(a); 
Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The RO should 
advise the veteran that failure 
to report, without good cause, 
for an examination scheduled in 
connection with a claim may 
result in denial of that claim.  
38 C.F.R. § 3.655.

3.  The case should then be 
reviewed by the RO under all 
appropriate Codes and taking into 
consideration the tenets of 
Fenderson, op. cit.  If the 
decision is unsatisfactory to the 
veteran, a comprehensive SSOC 
should be prepared to include all 
pertinent regulations, and the 
veteran and his representative 
should be given an opportunity to 
respond.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

